Citation Nr: 1823900	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	John S. Kamarados, Attorney


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from April 1957 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the RO in Pittsburgh, Pennsylvania.  Jurisdiction was later transferred to the RO in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset in service or within the one-year presumptive period following service, or is etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection of bilateral hearing loss are not met. 38 U.S.C. §§ 1110, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

The Veteran contends that his current bilateral hearing loss is related to his in-service exposure to noise in service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted on a presumptive basis for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) ; 38 C.F.R. § 3.303(a) .

When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  38 C.F.R. § 3.102 (2015); see Gilbert v. Derwinski, 1 Vet. App. 49   (1990). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2017).   

The Board acknowledges that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993); see also Godfrey v. Derwinski, 2 Vet. App. 352   (1992).

In the instant case, the February 2016 VA examination report demonstrates that the Veteran has a current hearing loss disability, bilaterally, as defined by VA regulation.  There is no dispute as to this element of the claim.  

With respect to in-service acoustic trauma, significant in-service noise exposure was acknowledged by February 2016 VA examiner and in the February 2016 rating decision.  In this regard, the Veteran's military occupational specialty was wheeled vehicle mechanic.  The examiner noted the Veteran's report that he served in a tank unit with consistent noise exposure.  The Veteran, through his attorney, also submitted documentation indicating that he was qualified to operate a tank 90 mm and that his title was motor officer in position of driver.  The Veteran was also decorated for being a sharp shooter, which would entail exposure to gunfire.

The Board acknowledges that the Veteran's service treatment records were destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973.  The Veteran was notified of the same in December 2015 and offered an opportunity to supply additional information so that his file could be reconstructed.  The Veteran did not respond to the letter.  The Board notes that in cases such as this where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Board notes that although the Veteran's service treatment records are not available, the February 2016 VA examiner confirmed that any whispered voice test scores that would have been obtained would not have confirmed or ruled out hearing loss in service.  Again, the in-service incurrence of noise exposure is acknowledged.  

As a current disability and in-service incurrence are both shown, this appeal turns on whether the Veteran's current bilateral hearing loss is presumptively, or directly, related to service.  See 38 C.F.R. § 3.309, 3.385.  For the reasons explained below, the claim fails. 

The Board notes that there is no evidence of a hearing loss disability within one year of service separation.  Consequently, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.

Regarding direct service connection, there is no positive opinion of record to support the claim.  The February 2016 VA examiner determined that she could not reach a conclusion as to whether it was at least as likely as not that the Veteran's hearing loss was related to the noise exposure in service.  The examiner explained that such determination would require speculation because the Veteran was exposed to significant post-service noise exposure in addition to the significant in-service noise exposure.  In this regard, the Veteran reported to the VA examiner that he had  worked at a steel mill post-service.  He reported that he retired from working at the steel mill, and also working as a plumber.  Such report indicates that he spent many years from 1958 onward, exposed to significant occupational noise exposure post-service.  

Since the February 2016 VA examination, the Veteran has not indicated that he wore hearing protection while working in the steel mill or offered any additional information to which the VA examiner was unaware.  Thus, the Board finds that the VA examiner had all of the procurable information when she determined that it would require speculation to render an opinion as to whether any current hearing loss was related to service.  The Board notes that "[w]hile VA has a duty to assist the veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  As such, the Board finds that it would unduly delay resolution of the claim to remand for another opinion. 

The Board acknowledges the Veteran's attorney's statement, and the Veteran's belief in raising his claim, that the in-service noise exposure would have at least contributed to the current hearing loss disability.  See Veteran's attorney's April 2018 statement.  However, neither the Veteran nor his attorney has been shown to be an audiologist or otherwise have expertise required to make such determination.  As such, they are not competent to diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of the Veteran's current bilateral hearing loss disability.  Therefore, any statements in this regard are not probative.  

Moreover, the February 2016 VA examiner, who is qualified to render such an opinion, considered that the Veteran was exposed to significant noise in service; however, the examiner and was unable to determine whether it was at least as likely as not that the current hearing loss was related to such exposure because of the significant history post-service exposure to loud noise. 

The Board concedes that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and that he was exposed to noise in service; however, a nexus between the current disability and in-service exposure has not been shown.  The Board notes that, "[n]otwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim. See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that the duty  to assist requires VA to bear the 'primary responsibility of obtaining the evidence it reasonably can to substantiate a veteran's claim for benefits')."  Jones, 23 Vet. App. at 390.  As there is no competent or credible lay or medical evidence of record to demonstrate that the Veteran's current hearing loss is related to service, the criteria for service connection are not met and Veteran's claim cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.   See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


